




Exhibit 10.6


As approved August 15, 2011


SCHEDULE OF COMPENSATION FOR
NON-EMPLOYEE DIRECTORS


This schedule describes the compensation payable by Cree, Inc. (the "Company")
to individuals who are not employed by the Company but serve as members of the
Company's Board of Directors. The compensation consists of cash and equity
compensation components as described below. In addition, the Company will pay or
reimburse directors for reasonable expenses incurred in performing the duties of
the director in accordance with the Company's business expense reimbursement
policy and procedures. This schedule is not intended to create any contractual
obligation with any director and may be amended by the Company at any time.


Cash Compensation


Quarterly retainer for indicated role:


Member of the Board of Directors


$8,750


Lead Independent Director


$1,250


Chair of the Audit Committee


$5,000


Chair of the Compensation Committee


$2,500


Chair of the Governance & Nominations Committee


$1,250


Member of the Audit Committee


$5,000


Member of the Compensation Committee


$2,500


Member of Governance & Nominations Committee


$1,250





1.
Each non-employee director will be paid the retainer listed above for membership
on the Board of Directors and for each other role in which the director serves.
Committee Chairs will receive the retainer for service as chairman or chairwoman
in addition to the retainer for committee membership. The retainer will be
earned on the first day of the fiscal quarter on which the director serves in
the indicated role. If a director is elected or appointed to the role after the
first day of the fiscal quarter, a portion of the retainer, prorated based on
the number of days remaining in the quarter, will be earned on the day on which
the director's election or appointment is effective. No adjustment will be made
nor any repayment due in the event that a director does not serve in the
indicated role for the remainder of the quarter.



2.
Retainers are in lieu of meeting fees except as provided in this paragraph. In
the event that a non-employee director is appointed to serve on a Board
committee not listed above, the director will earn a fee of $1,000 for each
meeting of the committee attended, or $2,000 for each meeting attended if
serving as Chair or acting Chair of the committee.



3.
Retainers and any meeting fees earned will be paid promptly following the first
day of each fiscal quarter. Non-employee directors may elect to receive Company
stock in lieu of retainers and meeting fees, and to defer all or a portion of
retainers and meeting fees earned, pursuant to the Non-Employee Director Stock
Compensation and Deferral Program while such plan is in effect.



Equity Compensation


1.
Each non-employee director then serving on the Board who has been nominated for
re-election at the next annual meeting of shareholders will be granted an option
to purchase 4,000 shares of the Company's common stock on the first business day
of September. The option will be granted pursuant to the


1

--------------------------------------------------------------------------------




Company's 2004 Long-Term Incentive Compensation Plan with an exercise price
equal to the closing market price on the grant date. The option vests and
becomes exercisable on the first anniversary of the grant date; provided that
the director is serving as a member of the Board of Directors or as an employee
of the Company or other Employer under the Plan on the date of vesting.
 
2.
Each non-employee director then serving on the Board who has been nominated for
re-election at the next annual meeting of shareholders will also be granted a
restricted stock award of 4,000 shares of the Company's common stock on the
first business day of September. The restricted stock award will be granted
pursuant to the Company's 2004 Long-Term Incentive Compensation Plan. The
restricted stock vests in full on the first anniversary of the grant date,
provided that the director is then serving as a member of the Board of Directors
or as an employee of the Company or other Employer under the Plan.



3.
If a non-employee director is first elected to the Board after the first
business day of September, the director will be granted an option to purchase
shares, and a restricted stock award, as provided above except that the number
of shares subject to the option and the restricted stock award will be prorated
based upon the number of whole calendar quarters remaining through the following
September 30. The option and restricted stock awards will vest on the same dates
as the vesting schedules of the awards granted to non-employee directors the
preceding September, provided that the director is then serving as a member of
the Board of Directors or as an employee of the Company or other Employer under
the Plan.



4.
The option and restricted stock awards described above will be awarded only if
recommended by the Compensation Committee and approved by the Governance and
Nominations Committee on or before the grant date. Awards under this schedule
will be made pursuant to the applicable form of master award agreement and
notice of grant as approved by the Compensation Committee from time to time.






2